DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,845,519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Warning
Applicant is advised that should claims 1, 5-6 and 15-16 be found allowable, claims 7, 11-12 and 17-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  In the current case it is noted that claim 7 names features not named in claim 1, e.g. the first surface of the first polymer layer.  However, said first surface is an inherent part of said first polymer layer.  Labeling inherent portions does not change a structure and amounts to a slight difference in wording.  After careful review the examiner cannot discern any structural or functional difference between the lenses of claims 1 and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5 “wherein the peripheral edges of the first polymer layer are sized larger than the peripheral edges of the glass layer and the peripheral edges of the second polymer layer are sized larger than the peripheral edges of the glass layer” fails to further limit claim 1.  Claim 1 requires “the glass layer comprising peripheral edges, the glass layer being encapsulated by a combination of the first polymer layer and said second polymer layer including said peripheral edges of said glass layer, such that said first polymer layer peripheral edges extend beyond said peripheral edges of the glass layer, and such that said second polymer layer peripheral edges extend beyond said peripheral edges of the glass layer”.  Thus, the limitations in claim 5 are already necessarily included in the limitations of claim 1.  Therefore, claim 5 fails to further limit claim 1.
Regarding claim 11 “wherein the peripheral edges of the first polymer layer are sized larger than the peripheral edges of the glass layer and the peripheral edges of the second polymer layer are sized larger than the peripheral edges of the glass layer” fails to further limit claim 7.  Claim 7 requires “the glass layer is encapsulated by a combination of the first polymer layer and the second polymer layer on said peripheral edges of said glass layer, such that said peripheral edges of said first polymer layer extend beyond said peripheral edges of said glass layer, and such that said peripheral edges of said second polymer layer extend beyond said peripheral edges of said glass layer”.  Thus, the limitations in claim 11 are already necessarily included in the limitations of claim 7.  Therefore, claim 11 fails to further limit claim 7.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Militello US Patent 3,484,156, of record, in view of Ishikawa et al. 5,061,333.
Regarding claim 1 Militello discloses a lens for protective gear (title e.g. see figures 1-4) comprising: a first polymer layer (e.g. front plastic sheet member 11) and a second polymer layer (e.g. rear plastic sheet member 12), wherein said first polymer layer comprises first polymer layer peripheral edges (see annotated figure A below) and said second polymer layer  comprises second polymer layer peripheral edges (see annotated figure A below); a glass layer (e.g. lens member 10 column 2 lines 54-55 “lens member 10 of glass”) between the first polymer layer and said second polymer layer (abstract see figures 2 & 4), the glass layer comprising peripheral edges (see annotated figure A below), the glass layer being encapsulated by a combination of the first polymer layer and said second polymer layer (abstract “lens member extending across both eyes of a user and encapsulated between two members of plastic sheet material” see figures 1-2 & 4) including said peripheral edges of said glass layer, such that said first polymer layer peripheral edges extend beyond said peripheral edges of the glass layer, and such that said second polymer layer peripheral edges extend beyond said peripheral edges of the glass layer (see figure 4); wherein the glass layer comprises a material that maintains its structural integrity up to at least about 500 degrees Celsius (implicit physical property of glass used in welding goggles); and, wherein said lens is configured to couple with said protective gear (see figures 1-2) configured to be worn by a user (abstract).
[AltContent: textbox (glass layer peripheral)][AltContent: textbox (2nd layer peripheral)][AltContent: textbox (1st layer peripheral)]
    PNG
    media_image1.png
    79
    136
    media_image1.png
    Greyscale

Figure A.  Annotated version of Militello figure 4.



Militello does not disclose the glass layer being in compression from said first polymer layer and said second polymer layer in multiple axes.
Applicant indicates that placing the glass layer in compression between the polymer layers increases the strength and seals the glass layer thereby reducing its susceptibility to damage from impact and direct contact (instant application paragraph [00028]).
Ishikawa teaches a process of producing a laminate (title) including a glass layer (e.g. figure 8 sheet material 12 column 3 lines 20-21 “sheet material is a transparent glass sheet”) encased in two layers of polymer (e.g. plastic films 22 & 23) that extend and are sealed beyond the edges of the glass layer (inter alia column 7 lines 44-67).  Ishikawa’s process further teaches the resulting glass layer would be in compression in multiple axes from the polymer layers given the vacuum, heating and pressing steps for the purpose of producing of high-quality safety glass that provides breaking resistance, penetration resistance and damage resistance to prevent injury of a user (column 12 lines 14-27), addressing applicant’s stated issues.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens as disclosed by Militello to have glass layer being in compression from said first polymer layer and said second polymer layer in multiple axes as taught by Ishikawa for the purpose of producing of high-quality safety glass that provides breaking resistance, penetration resistance and damage resistance to prevent injury of a user, addressing applicant’s stated issues.
Regarding claim 2 Militello as modified by Ishikawa discloses the lens of claim 1, as set forth above.  Militello further discloses wherein the first polymer layer (e.g. 11) forms an outer surface of the lens (see figure 2).
Regarding claim 5 Militello as modified by Ishikawa discloses the lens of claim 1, as set forth above.  Militello further discloses wherein the peripheral edges of the first polymer layer are sized larger than the peripheral edges of the glass layer and the peripheral edges of the second polymer layer are sized larger than the peripheral edges of the glass layer (see annotated figure A above).
Regarding claim 6 Militello as modified by Ishikawa discloses the lens of claim 1, as set forth above.  Militello further discloses wherein the lens comprises uniform transmittance characteristics in a vertical field of view of the lens (implicit given structure and function as disclosed).

Regarding claim 7 Militello discloses a lens for protective gear (title e.g. see figures 1-4) comprising: a first polymer (e.g. 11) layer comprising a first surface, a second surface and peripheral edges (see figures 2 & 4); a glass layer (e.g. 10) comprising a first surface, a second surface and peripheral edges (see figures 2 & 4), a second polymer layer (e.g. 12) adjacent to the first surface of the glass layer (see figure 2), wherein the second polymer layer comprises peripheral edges wherein the glass layer is encapsulated by a combination of the first polymer layer and the second polymer layer on said peripheral edges of said glass layer (abstract column 2 lines 12-13 “plastic sheet members which thus encapsulate the glass lens member include marginal projections or formations” see figures 1 & 4), such that said peripheral edges of said first polymer layer extend beyond said peripheral edges of said glass layer, and such that said peripheral edges of said second polymer layer extend beyond said peripheral edges of said glass layer (see figure 4); wherein the glass layer comprises a material that maintains its structural integrity up to at least about 500 degrees Celsius (implicit physical property of glass used in welding goggles); and, wherein said lens is configured to couple with said protective gear (see figures 1-2) configured to be worn by a user (abstract).
Militello does not disclose the glass layer being in compression from said first polymer layer and said second polymer layer in multiple axes.
Applicant indicates that placing the glass layer in compression between the polymer layers increases the strength and seals the glass layer thereby reducing its susceptibility to damage from impact and direct contact (instant application paragraph [00028]).
Ishikawa teaches a process of producing a laminate (title) including a glass layer (e.g. figure 8 sheet material 12 column 3 lines 20-21 “sheet material is a transparent glass sheet”) encased in two layers of polymer (e.g. plastic films 22 & 23) that extend and are sealed beyond the edges of the glass layer (inter alia column 7 lines 44-67).  Ishikawa’s process further teaches the resulting glass layer would be in compression in multiple axes from the polymer layers given the vacuum, heating and pressing steps for the purpose of producing of high-quality safety glass that provides breaking resistance, penetration resistance and damage resistance to prevent injury of a user (column 12 lines 14-27), addressing applicant’s stated issues.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens as disclosed by Militello to have glass layer being in compression from said first polymer layer and said second polymer layer in multiple axes as taught by Ishikawa for the purpose of producing of high-quality safety glass that provides breaking resistance, penetration resistance and damage resistance to prevent injury of a user, addressing applicant’s stated issues.
Regarding claim 9 Militello as modified by Ishikawa discloses the lens of claim 7, as set forth above.  Militello further discloses wherein a dimensional thickness of the lens as measured between the first polymer layer and the second polymer layer is less at a peripheral edge of the lens compared to a center of the lens (see figure 4).
Regarding claim 10 Militello as modified by Ishikawa discloses the lens of claim 7, as set forth above.  Militello further discloses wherein the first polymer layer (e.g. 11) is molded1 directly onto the glass layer (e.g. 10 see figure 2).
Regarding claims 11-12, the limitations of claims 11-12 are the same as the limitations of claims 5-6, respectively, and claims 11-12 are rejected for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Militello US Patent 3,484,156, of record, in view of Ishikawa et al. 5,061,333 and in further view of Paulson US Patent Application Publication 2012/0086909, of record.
Regarding claim 4 Militello as modified by Ishikawa discloses the lens of claim 1, as set forth above.  Militello and Ishikawa do not disclose or teach wherein said protective gear comprises a helmet, wherein the helmet comprises a face shield and wherein the lens is configured to be incorporated into the face shield of the helmet.
Paulson teaches a protective gear (title e.g. figures 1 & 3) including a protective lens (e.g. lens or film arc shield protective device 10) and further teaches that protective lenses can be disposed in goggles (e.g. figure 3) or in a face shield of a helmet (e.g. figure 1) for the purpose of having additional protection afforded by a protective head covering and since this would be using known technique to improve similar devices in the same way with predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens as disclosed by Militello as modified by Ishikawa to be disposed in a helmet as taught by Paulson for the purpose of having additional protection afforded by a protective head covering and since this would be using known technique to improve similar devices in the same way with predictable results.

Allowable Subject Matter
Claims 13-14 are allowed.  
The following is an examiner’s statement of reasons for allowance of claims 13-14.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 13 the prior art taken either singly or in combination fails to anticipate or fairly suggest the lens for protective gear as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a lens specifically including, as the distinguishing features in combination with the other limitations, a glass layer with a coating comprising a material that provides one or more of  less than about 5 percent transmittance through the lens for light having wavelengths of greater than about 700 nm for an entire horizontal field of view of the lens, wherein the entire horizontal field of view of the lens comprises an angle spanning across the lens, greater than about 75 percent transmittance through the lens for light having wavelengths of between about 400 nm and about 530 nm and between about 580 nm and about 700 nm for the entire horizontal field of view of the lens with less than about 5 percent transmittance through the lens for light having wavelength between about 530 nm and about 580 nm for a central horizontal field of view of the lens of not greater than 60 degrees, wherein the central horizontal field of view of the lens comprises an angle spanning across a center of the lens, and the lens comprises uniform transmittance characteristics in a vertical field of view of the lens, where the glass layer is encapsulated by a first and second polymer layer where the edges of the first and second polymer layers extend beyond the edges of the glass layer and the polymer layers cover the edges of the glass layer, i.e. the glass layer is encapsulated, and the first and second polymer layers compress the glass layer in multiple axes; wherein the glass layer comprises a material that maintains its structural integrity up to at least about 500 C; wherein said lens is configured to couple with said protective gear configured to be worn by a user.
Claim 14 depends on claim 13 and claim 14 is at least allowable for the reasons set forth above.

Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is further noted that claims 17-18 are subject to an objection as being substantial duplicates of claims 15-16, as set forth above.
The following is a statement of reasons for the indication of allowable subject matter of claims 15-18.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claims 15 and 17 the prior art taken either singly or in combination fails to anticipate or fairly suggest the lens for protective gear as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a lens specifically including, as the distinguishing features in combination with the other limitations, a glass layer with a coating comprising a material that provides one or more of  less than about 5 percent transmittance through the lens for light having wavelengths of greater than about 700 nm for an entire horizontal field of view of the lens, wherein the entire horizontal field of view of the lens comprises an angle spanning across the lens, greater than about 75 percent transmittance through the lens for light having wavelengths of between about 400 nm and about 530 nm and between about 580 nm and about 700 nm for the entire horizontal field of view of the lens with less than about 5 percent transmittance through the lens for light having wavelength between about 530 nm and about 580 nm for a central horizontal field of view of the lens of not greater than 60 degrees, wherein the central horizontal field of view of the lens comprises an angle spanning across a center of the lens.
Claims 16 and 18 depend on claims 15 and 17, respectively, and claims 16 and 18 are at least allowable for the reasons set forth above.

Generally, in regards to the lenses of independent claim 13 and claims 15 and 17, the combination of the combination of the glass layer in compression by a polymer encapsulation structure with the specific coating claimed configured for use in protective gear is not obvious.  The claimed coating provides < 5% transmittance through the lens for light  < 400 nm and  > ~700 nm for an entire horizontal field of view of the lens, wherein the entire horizontal field of view of the lens comprises an angle spanning across the entire lens, > ~75% transmittance through the lens for light having  ~400 nm <  < ~530 nm and ~580 nm <  < ~700 nm for the entire horizontal field of view of the lens with < ~5% transmittance through the lens for light having ~530 nm <  < ~580 nm for a central horizontal field of view of the lens of not greater than 60°, wherein the central horizontal field of view of the lens comprises an angle spanning across the center of the lens.  While different filtering profiles of different wavelengths are known in the art, see Gray and Pagis of record, the required configuration of the filtering profile horizontally and vertically at the specific wavelengths in combination with the other limitations, particularly the structure of a glass layer in compression by a polymer encapsulation is not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson US Patent Application Publication 2005/0002083, in regards to a protective lens being used in goggles or a helmet.
Hines et al. US Patent Application Publication 2017/0052286, in regards to a protective lens being used in goggles or a helmet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                               October 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No patentable weight is given to “molded” since “molded” is process step in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.